



    
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
2016 OMNIBUS INCENTIVE PLAN


American Renal Associates Holdings, Inc., a Delaware corporation (the
“Company”), pursuant to its 2016 Omnibus Incentive Plan (the “Plan”), hereby
grants to the Participant set forth below the number of Restricted Stock Units
set forth below. The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of Restricted Stock Units:
[Insert No. of RSUs Granted]



Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):



one-third (1/3) of the Restricted Stock Units will vest on each of the first
three anniversaries of the Date of Grant; provided that in the event of a Change
in Control that occurs during Participant’s service with the Company, the
Restricted Stock Units, to the extent not then vested or previously forfeited or
canceled, will become fully vested.


    
*    *    *


1

--------------------------------------------------------------------------------







THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.




AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
 
 
PARTICIPANT1
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 









































































1
To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.
 



2

--------------------------------------------------------------------------------







RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
2016 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Units Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the American Renal Associates Holdings, Inc. 2016 Omnibus
Incentive Plan (the “Plan”), American Renal Associates Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing the right to receive one share of Common
Stock upon the vesting of such Restricted Stock Unit). The Company may make one
or more additional grants of Restricted Stock Units to the Participant under
this Restricted Stock Agreement by providing the Participant with a new Grant
Notice, which may also include any terms and conditions differing from this
Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice. With respect
to any Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.
3. Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof.
4. Treatment of Restricted Stock Units Upon Termination.
(a) The provisions of Section 9(c)(ii) of the Plan are incorporated herein by
reference and made a part hereof.
(b) If the Participant undergoes a Termination, then all unvested Restricted
Stock Units shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.
5. Company; Participant.
(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Board, the Company and its
Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.


3

--------------------------------------------------------------------------------





6. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.
7. Rights as Stockholder. The Participant or a Permitted Transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.
8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof. In addition, the Committee, subject
to its having considered the applicable accounting impact of any such
determination, has full discretion to allow the Participant to satisfy, in whole
or in part, any additional income, employment and/or other applicable taxes
payable by the Participant with respect to an Award by electing to have the
Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, vesting or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in the
Participant’s relevant tax jurisdictions).
9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee, director or
service provider to the Company.
11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to


4

--------------------------------------------------------------------------------





constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
13. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Massachusetts.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.








5